                                                                   United States District Court
                                                                       Southern District of Texas

                                                                          ENTERED
                    IN THE UNITED STATES DISTRICT COURT                   April 03, 2020
                     FOR THE SOUTHERN DISTRICT OF TEXAS                David J. Bradley, Clerk
                              HOUSTON DIVISION


BRUCE EDWARD TROLLINGER,                §
TDCJ #01888239,                         §
                                        §
            Petitioner,                 §
                                        §
v.                                      §        CIVIL ACTION NO. H-19-3115
                                        §
LORIE DAVIS, Director,                  §
Texas Department of Criminal            §
Justice - Correctional                  §
Institutions Division,                  §
                                        §
                    Respondent.         §



                       MEMORANDUM OPINION AND ORDER



      Bruce Edward Trollinger (TDCJ #01888239) has filed a Petition

for   a   Writ   of   Habeas   Corpus   by   a   Person   in   State    Custody

(“Petition”) (Docket Entry No. 1), challenging an adverse decision

by the Texas Board of Pardons and Paroles regarding his suitability

for early release from prison.          Now pending is Respondent [Lorie]

Davis’s    Motion     for   Summary   Judgment    with    Brief   in    Support

(“Respondent’s MSJ”) (Docket Entry No. 14), arguing that the

Petition must be dismissed because Trollinger has not yet exhausted

available state court remedies.              Trollinger has not filed a

response and his time to do so has expired.           After considering all

of the pleadings, and the applicable law, the court will grant

Respondent’s MSJ and will dismiss this action without prejudice for

the reasons explained below.
                              I.   Background

     In 2013, Trollinger received a twelve-year prison sentence

following    his   second     conviction       for   felony    driving-while-

intoxicated (“DWI”) in Tom Green County, Texas.1 Trollinger does

not challenge the validity of his underlying conviction here.

Instead, he challenges an adverse decision by the Texas Board of

Pardons and Paroles (the “Parole Board”), which determined that he

was not a suitable candidate for early release on the form of

parole known as mandatory supervision.

     Texas law defines parole to mean “the discretionary and

conditional release of an eligible inmate sentenced to the [Texas

Department   of    Criminal    Justice     -    Correctional    Institutions

Division] so that the inmate may serve the remainder of the

inmate’s sentence under the supervision of the pardons and paroles

division.”    Tex. Gov’t Code § 508.001(6).            Similarly, mandatory

supervision is defined to entail “the release of an eligible inmate

so that the inmate may serve the remainder of the inmate’s sentence

not on parole but under the supervision of the pardons and paroles

division.” Tex. Gov’t Code § 508.001(5).                Unlike parole, an

inmate’s release to mandatory supervision may be required when the



     1
      Petition, Docket Entry No. 1, p. 2; Respondent’s MSJ, Exhibit
A, Texas Department of Criminal Justice (“TDCJ”) Commitment
Inquiry, Docket Entry No. 14-1, p. 2. For purposes of
identification, all page numbers refer to the pagination imprinted
by the court’s Electronic Case Filing (“ECF”)system.

                                    -2-
“actual calendar time the inmate has served plus any accrued good

conduct time equals the term to which the inmate was sentenced.”

Id. at § 508.147(a).    However, an inmate may not be released to

mandatory supervision if he has been convicted of an offense

enumerated in Texas Government Code § 508.149(a) or if the Parole

Board determines in its discretion that: “(1) the inmate’s accrued

good conduct time is not an accurate reflection of the inmate’s

potential for rehabilitation; and (2) the inmate’s release would

endanger the public.”   Id. at § 508.149(b).

     On May 2, 2019, the Parole Board denied Trollinger release on

mandatory supervision for reasons that included the discretionary

determinations that are listed in § 508.149(b).2 Specifically, the

Parole Board found that Trollinger was not a suitable candidate for

early release on mandatory supervision because his record reflects

the following:

     (1)   that he has repeatedly engaged in “criminal
           episodes ‘that indicate a predisposition to commit
           criminal acts upon release’”;
     (2)   “excessive substance use involvement”;
     (3)   “unsuccessful periods on previous probation,
           parole, or mandatory supervision that resulted in
           incarceration”;
     (4)   “that the offender’s accrued good conduct time is
           not an accurate reflection of [his] potential for
           rehabilitation”; and
     (5)   “that the offender’s release would endanger the


     2
      Respondent’s MSJ, Exhibit C, Affidavit of Charley Valdez
(“Valdez Affidavit”), Docket Entry No. 14-1, p. 8.

                                -3-
            public.”3

According to a prison official who reviewed the relevant records,

Trollinger was given advance notice and an opportunity to submit

additional information before the Parole Board issued its decision

in compliance with requirements outlined in Ex parte Geiken, 28

S.W.3 553, 560 (Tex. Crim. App. 2000).4          In that case, the Texas

Court of Criminal Appeals held that, “to comply with due process in

making the mandatory supervision decision, the Board must provide

an inmate with timely notice that he will be considered for

mandatory   supervision”      and   an   opportunity   to   submit    relevant

information before that decision is made.          Id. at 560.

     In a federal habeas Petition that was received on August 20,

2019, Trollinger now seeks relief from the Parole Board’s decision

under 28 U.S.C. § 2254.5      Trollinger alleges that he is entitled to

immediate   release     on   mandatory   supervision   for   the     following

reasons: (1) his TDCJ “Time Sheet” shows that he has accrued “100%

or more” of the necessary credit towards early release; (2) he is



     3
      Id. (citing and quoting several standard reasons, including
1D, 3D, 5D, 9D1, and 9D2, respectively, which are listed at
https://www.tdcj.texas.gov/bpp/what_is_parole/reasons.htm). Public
records reflect that Trollinger was recently denied release on
mandatory supervision again for similar reasons on March 13, 2020.
See Texas Department of Criminal Justice - Offender Information,
located at: https://offender.tdcj.texas.gov (last visited March 31,
2020).
     4
      Valdez Affidavit, Docket Entry No. 14-1, p. 8.
     5
      Petition, Docket Entry No. 1, pp. 1-10.

                                     -4-
not a threat to the public; and (3) the Parole Board has denied

release   “multiple    times”    for    the   same   reasons.6    Although

Trollinger provides no facts in support of these grounds for

relief, his pro se pleadings must be construed with leniency.7

Because the federal writ of habeas corpus is only available where

a petitioner can show that he is confined “in violation of the

Constitution or laws or treaties of the United States,” 28 U.S.C.

§§ 2241(c)(3), 2254(a), Trollinger appears to contend that he was

denied early release on mandatory supervision in violation of his

right to due process.8

     Information      provided   by    the    respondent   reflects   that,

according to § 508.149(b) of the Texas Government Code, decisions

made by the Parole Board to deny release on mandatory supervision


     6
      Id. at 6-7.
     7
      The petitioner proceeds pro se in this case. Courts construe
pleadings filed by pro se litigants under a less stringent standard
than those drafted by lawyers. See Haines v. Kerner, 92 S. Ct.
594, 596 (1972) (per curiam); see also Erickson v. Pardus, 127 S.
Ct. 2197, 2200 (2007) (“A document filed pro se is ‘to be liberally
construed[.]’”) (quoting Estelle v. Gamble, 97 S. Ct. 285, 292
(1976)).
     8
      The only claims that a petitioner can raise on federal habeas
corpus review in this context concerns constitutional violations of
procedural due process. See, e.g., Boss v. Quarterman, 552 F.3d
425, 428-29 (5th Cir. 2008) (reviewing a due process challenge to
procedures employed by the Parole Board in denying release to
mandatory supervision). A petitioner cannot claim a constitutional
violation based solely on his disagreement with the Parole Board’s
decision. See Courtney v. Dretke, Civil No. SA-04-0821, 2004 WL
2457860, at *2 (W.D. Tex. Oct. 29, 2004). Therefore, a petitioner
may not use a federal habeas corpus petition to raise that type of
challenge. See id.

                                      -5-
for the discretionary reasons outlined in § 508.149(b) are “not

subject to administrative or judicial review.”9         To the extent that

Trollinger contends he was denied due process, the respondent

argues that the Petition must be dismissed because Trollinger has

not   exhausted     available    state   court   remedies   as   required   by

challenging the Parole Board’s decision on state habeas corpus

review.10


                                II.   Discussion

      The Fifth Circuit has recognized that a petitioner challenging

an adverse parole board decision must “initially pursue his claims

through habeas corpus with its attendant exhaustion requirement.”

Serio v. Members of Louisiana State Bd. of Pardons, 821 F.2d 1112,

1119 (5th Cir. 1987).      A federal court may not grant habeas corpus

relief under 28 U.S.C. § 2254 unless the petitioner “has exhausted

the remedies available in the courts of the State.” 28 U.S.C. §

2254(b)(1)(A); Fisher v. Texas, 169 F.3d 295, 302 (5th Cir. 1999).

To satisfy this requirement “the petitioner must afford the state

court a ‘fair opportunity to apply controlling legal principles to

the facts bearing upon his constitutional claim.’” Bagwell v.

Dretke, 372 F.3d 748, 755 (5th Cir. 2004) (quoting Anderson v.

Harless, 103 S. Ct. 276, 277 (1982)). This means that a petitioner


      9
      Valdez Affidavit, Docket Entry No. 14-1, pp. 7-8 (quoting
Tex. Gov’t Code § 508.149(b) and Tex. Gov’t Code § 508.149(d)).
      10
           Respondent’s MSJ, Docket Entry No. 14, pp. 1-5.

                                       -6-
must present his claims in a procedurally proper manner to the

highest court of criminal jurisdiction in the state, which in Texas

is   the    Texas   Court   of   Criminal   Appeals.   See   O’Sullivan   v.

Boerckel, 119 S. Ct. 1728, 1731-34 (1999); Richardson v. Procunier,

762 F.2d 429, 432 (5th Cir. 1985).

      In Texas, a prisoner may exhaust state court remedies by

pursuing the following paths: (1) the petitioner may file a direct

appeal from a judgment of conviction followed, if necessary, by a

petition for discretionary review in the Texas Court of Criminal

Appeals; and/or (2) he may file an application for a writ of habeas

corpus under Article 11.07 of the Texas Code of Criminal Procedure

in the convicting court, which is transmitted to the Texas Court of

Criminal Appeals once the trial court determines whether findings

are necessary.      See Tex. Code Crim. Proc. art. 11.07 § 3(c).     Thus,

Texas prisoners typically “must exhaust state remedies by pursuing

their claims through one complete cycle of either state direct

appeal or post-conviction collateral proceedings [under Article

11.07].” Busby v. Dretke, 359 F.3d 708, 723 (5th Cir. 2004).

      The    exhaustion     requirement     “is   not jurisdictional, but

reflects a policy of federal-state comity designed to give the

State an initial opportunity to pass upon and correct alleged

violations of its prisoners’ federal rights.” Moore v. Quarterman,

454 F.3d 484, 490-91 (5th Cir. 2006) (citations and internal

quotations marks omitted).         Exceptions exist only where there is


                                      -7-
“an    absence      of   available        State     corrective       process”    or

“circumstances      exist     that   render     such   process     ineffective   to

protect the rights of the applicant.”               28 U.S.C. § 2254(b)(1)(B).

      The respondent contends that a state habeas corpus application

under Article 11.07 is an available remedy for Texas prisoners

challenging the denial of early release to discretionary mandatory

supervision.11      The case relied upon by the respondent for this

proposition,      however,     concerns     a    challenge    to   an    underlying

conviction, and not an adverse decision by the Parole Board

regarding      release   on   mandatory     supervision.12         The   respondent

provides no other authority.

      Nevertheless, the court notes that the Texas Court of Criminal

Appeals has held that the state writ of habeas corpus under Article

11.07 is available for the limited purpose of reviewing claims

regarding the process or procedures followed by the Parole Board

and any violation of constitutional or statutory rights in making

the determination to deny release.              See Ex parte Geiken, 28 S.W.3d

553, 556-57 (Tex. Crim. App. 2000) (addressing the reviewability of

the Parole Board’s decision to deny mandatory supervision in light

of    Texas     Government      Code    §       508.149(d),    which     precludes

“administrative or judicial review” of the Board’s discretionary



      11
           Respondent’s MSJ, Docket Entry No. 14, p. 5.
      12
      Id. (citing Bautista v. McCotter, 793 F.2d 109, 110 (5th Cir.
1986)).

                                       -8-
decisions); see also, e.g., Ex parte Retzlaff, 135 S.W.3d 45 (Tex.

Crim. App. 2004) (reviewing a due process challenge to the Parole

Board’s decision to deny release on mandatory supervision).

      To the extent that Trollinger alleges that he was denied early

release on discretionary mandatory supervision in violation of his

constitutional right to due process, federal district courts in

Texas have consistently held that the state court remedy found in

Article   11.07   is    available     and   must   be   exhausted      before    a

petitioner seeks federal habeas review of claims stemming from the

denial of release to mandatory supervision.               See Washington v.

Dretke, Civil No. H-06-1814, 2006 WL 1663387, at *1 (S.D. Tex. June

12,   2006)   (“The    exhaustion     requirement   applies      to    prisoners

challenging a denial of release of mandatory supervision,” citing

Ex parte Geiken); Dean v. Board of Pardons and Parole, Civil No.

1:06-611, 2006 WL 3593480, at *2 (E.D. Tex. Dec. 8, 2006) (same);

Hess v. Stephens, Civil No. 4:13-093, 2013 WL 3204373, at *1 (N.D.

Tex. June 24, 2013) (noting that pursuant to Ex parte Geiken,

“complaints     regarding      the    ‘process’     and    the        denial    of

constitutional or statutory rights in consideration of release may

be raised by way of writ of habeas corpus under article 11.07 [of

the Texas Code of Criminal Procedure]”); Simiens v. Stephens, Civil

No. A-14-368, 2014 WL 5808322, at *1 (W.D. Tex. Nov. 7, 2014)

(dismissing as unexhausted a habeas petition challenging the Parole

Board’s   refusal      to   release   the   petitioner    on     discretionary


                                      -9-
mandatory supervision); Carpino v. Davis, Civil No. H-19-2474, 2019

WL 3202567, at *3-4 (S.D. Tex. July 16, 2019) (dismissing an

unexhausted petition challenging an adverse decision by the Parole

Board on eligibility for early release on discretionary mandatory

supervision).

     The respondent has provided a statement from the Clerk of the

Texas Court of Criminal Appeals, certifying that Trollinger has not

filed a state habeas corpus application under Article 11.07.13

Trollinger has not filed a response to the motion for summary

judgment and his pleadings do not otherwise indicate that he has

attempted state court review of his claims.     Because review under

Article 11.07 remains available to consider constitutional claims

and procedural deficiencies associated with decisions denying early

release on discretionary mandatory supervision, Trollinger does not

fit within a recognized exception to the exhaustion doctrine.

Absent an exception, comity requires this court to defer until the

Texas Court of Criminal Appeals has considered the merits of the

petitioner’s constitutional claims and the exhaustion requirement

is satisfied.      See Picard v. Connor, 92 S. Ct. 509, 512 (1971).

Therefore, the pending federal habeas Petition must be dismissed

for lack of exhaustion.     See Castille v. Peoples, 109 S. Ct. 1056,

1059 (1989) (A petition under 28 U.S.C. § 2254 “must be dismissed

if state remedies have not been exhausted as to any of the federal


     13
          Respondent’s MSJ, Exhibit B, Docket Entry No. 14-1, p. 4.

                                  -10-
claims.”)(citing Rose v. Lundy, 102 S. Ct. 1198 (1982)).


               III.   Certificate of Appealability

     Rule 11 of the Rules Governing Section 2254 Cases requires a

district court to issue or deny a certificate of appealability when

entering a final order that is adverse to the petitioner.         A

certificate of appealability will not issue unless the petitioner

makes “a substantial showing of the denial of a constitutional

right,” 28 U.S.C. § 2253(c)(2), which requires a petitioner to show

that “jurists of reason could disagree with the [reviewing] court’s

resolution of his constitutional claims or that jurists could

conclude the issues presented are adequate to deserve encouragement

to proceed further.” Buck v. Davis, 137 S. Ct. 759, 773 (2017)

(citation and internal quotation marks omitted).     Where denial of

relief is based on procedural grounds, the petitioner must show not

only that “jurists of reason would find it debatable whether the

petition states a valid claim of the denial of a constitutional

right,” but also that they “would find it debatable whether the

district court was correct in its procedural ruling.”      Slack v.

McDaniel, 120 S. Ct. 1595, 1604 (2000). Because reasonable jurists

would not debate whether the petitioner has failed to exhaust

available state court remedies, a certificate of appealability will

not issue.




                               -11-
                    IV.   Conclusion and Order

     Based on the foregoing, the court ORDERS as follows:

     1.   Respondent [Lorie] Davis’s Motion for Summary
          Judgment with Brief in Support (Docket Entry No.
          14) is GRANTED.

     2.   The Petition for a Writ of Habeas Corpus by a
          Person in State Custody filed by Bruce Edward
          Trollinger (Docket Entry No. 1) is DISMISSED
          without prejudice for lack of exhaustion.

     3.   A certificate of appealability is DENIED.

     The Clerk shall provide a copy of this Memorandum Opinion and

Order to the parties.

     SIGNED at Houston, Texas, on this the 3rd day of April, 2020.




                                              SIM LAKE
                               SENIOR UNITED STATES DISTRICT JUDGE




                               -12-
